                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


PUAL CHERNOUSKI,

                   Plaintiff,

      v.                                          Case No. 18-cv-1281-pp

PERFECTION COLLECTION LLC, et al.,

                   Defendants.


PROTECTIVE ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR
              PROTECTIVE ORDER (DKT. NO. 25)


      On January 14, 2019, the plaintiff filed an unopposed motion for

protective order, dkt. no. 25, along with a proposed protective order, dkt. no.

25-1. The court finds that the exchange of sensitive information between or

among the parties and/or third parties other than in accordance with this

Order may cause unnecessary damage and injury to the parties or to others.

The court finds that good cause has been shown for the entry of a protective

order governing the confidentiality of documents produced in discovery,

answers to interrogatories, answers to requests for admission, and deposition

testimony. The court GRANTS the motion for entry of protective order, dkt.

no. 25, and APPROVES the proposed protective order, dkt. no. 25-1. Under

Federal Rule of Civil Procedure 26(c) and Civil Local Rule 26(e) (E.D. Wis.), the

court ORDERS that:




                                        1
       (A) DESIGNATION OF CONFIDENTIAL OR ATTORNEYS’ EYES ONLY
INFORMATION. Designation of information under this Order must be made
by placing or affixing on the document or material, in a manner that will not
interfere with its legibility, the words “CONFIDENTIAL” or “ATTORNEYS’ EYES
ONLY.”

            (1)   One who produces information, documents, or other
            material may designate them as “CONFIDENTIAL” when the
            person in good faith believes they contain trade secrets or
            nonpublic confidential technical, commercial, financial, personal,
            or business information.

            (2)   One who produces information, documents, or other
            material may designate them as “ATTORNEYS’ EYES ONLY
            when the person in good faith believes that they contain
            particularly sensitive trade secrets or other nonpublic
            confidential technical, commercial, financial, personal, or
            business information that requires protection beyond that
            afforded by a CONFIDENTIAL designation.

            (3)   Except for information, documents, or other materials
            produced for inspection at the party’s facilities, the designation of
            confidential information as CONFIDENTIAL or ATTORNEYS’ EYES
            ONLY must be made prior to, or contemporaneously with, their
            production or disclosure. In the event that information,
            documents or other materials are produced for inspection at the
            party’s facilities, such information, documents, or other materials
            may be produced for inspection before being marked confidential.
            Once specific information, documents, or other materials have
            been designated for copying, any information, documents, or
            other materials containing confidential information will then be
            marked confidential after copying but before delivery to the
            party who inspected and designated them. There will be no
            waiver of confidentiality by the inspection of confidential
            information, documents, or other materials before they are copied
            and marked confidential pursuant to this procedure.

            (4)    Portions of depositions of a party’s present and former
            officers, directors, employees, agents, experts, and representative
            will be deemed confidential only if designated as such when the
            deposition is taken or within 30 days of receipt of the deposition
            transcript.

            (5)  If a party inadvertently produces information,
            documents, or other material containing CONFIDENTIAL or
            ATTORNEYS’ EYES ONLY information without marking or

                                        2
            labeling it as such, the information, documents, or other material
            shall not lose its protected status through such production and
            the parties shall take all steps reasonably required to assure its
            continued confidentiality if the producing party provides written
            notice to the receiving party within 10 days of the discovery of the
            inadvertent production, identifying the information, document or
            other material in question and of the corrected confidential
            designation.

       (B)    DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION.
Information, documents, or other material designated as CONFIDENTIAL OR
ATTORNEYS’ EYES ONLY under this Order must not be used or disclosed by
the parties or counsel for the parties or any persons identified in
subparagraphs (B)(1) and (2) below for any purposes whatsoever other than
preparing for and conducting the litigation in which the information,
documents, or other material were disclosed (including appeals). The parties
must not disclose information, documents, or other material designated as
confidential to putative class members not named as plaintiffs in putative
class litigation unless and until one or more classes have been certified.
Nothing in this Order prohibits a receiving party that is a government
agency from following its routine uses and sharing such information,
documents or other material with other government agencies or self-
regulatory organizations as allowed by law.

            (1)    CONFIDENTIAL INFORMATION. The parties and counsel
            for the parties must not disclose or permit the disclosure of any
            information, documents or other material designated as
            “CONFIDENTIAL” by any other party or third party under this
            Order, except that disclosures may be made in the following
            circumstances:

                  (a)   Disclosure may be made to employees of counsel
                  for the parties or, when the party is a government entity,
                  employees of the government, who have direct functional
                  responsibility for the preparation and trial of the lawsuit.
                  Any such employee to whom counsel for the parties makes
                  a disclosure must be advised of, and become subject to, the
                  provisions of this Order requiring that the information,
                  documents, or other material be held in confidence.

                  (b)    Disclosure may be made only to employees of a party
                  required in good faith to provide assistance in the conduct
                  of the litigation in which the information was disclosed who
                  are identified as such in writing to counsel for the other
                  parties in advance of the disclosure of the confidential
                  information, documents or other material.
                                       3
      (c)   Disclosure may be made to court reporters engaged
      for depositions and those persons, if any, specifically
      engaged for the limited purpose of making copies of
      documents or other material. Before disclosure to any such
      court reporter or person engaged in making copies, such
      reporter or person must agree to be bound by the terms of
      this Order.

      (d)   Disclosure may be made to consultants,
      investigators, or experts (collectively “experts”) employed
      by the parties or counsel for the parties to assist in the
      preparation and trial of the lawsuit. Before disclosure to
      any expert, the expert must be informed of and agree to
      be subject to the provisions of this Order requiring that the
      information, documents, or other material be held in
      confidence.

      (e)   Disclosure may be made to deposition and trial
      witnesses in connection with their testimony in the lawsuit
      and to the Court and the Court’s staff.

      (f)   Disclosure may be made to persons already in lawful
      and legitimate possession of such CONFIDENTIAL
      information.

(2)   ATTORNEYS’ EYES ONLY INFORMATION. The parties and
counsel for the parties must not disclose or permit the disclosure
of any information, documents, or other material designated as
“ATTORNEYS’ EYES ONLY” by any other party or third party
under this Order to any other person or entity, except that
disclosures may be made in the following circumstances:

      (a)   Disclosure may be made to counsel and employees of
      counsel for the parties who have direct functional
      responsibility for the preparation and trial of the lawsuit.
      Any such employee to whom counsel for the parties
      makes a disclosure must be advised of, and become
      subject to, the provisions of this Order requiring that the
      information, documents, or other material be held in
      confidence.

      (b)   Disclosure may be made to court reporters engaged
      for depositions and those persons, if any, specifically
      engaged for the limited purpose of making copies of
      documents or other material. Before disclosure to any such
      court reporter or person engaged in making copies, such

                           4
                reporter or person must agree to be bound by the terms of
                this Order.

                (c)    Disclosure may be made to consultants,
                investigators, or experts (collectively “experts”) employed
                by the parties or counsel for the parties to assist in the
                preparation and trial of the lawsuit. Before disclosure to
                any expert, the expert must be informed of and agree to
                be subject to the provisions of this Order requiring that
                the information, documents, or other material be held in
                confidence.

                (d)   Disclosure may be made to deposition and trial
                witnesses in connection with their testimony in the lawsuit
                and to the Court and the Court’s staff.

                (e)   Disclosure may be made to persons already in lawful
                and legitimate possession of such ATTORNEYS’ EYES ONLY
                information.

      (C) MAINTENANCE OF CONFIDENTIALITY. Except as provided in
subparagraph (B), counsel for the parties must keep all information,
documents, or other material designated as confidential that are received
under this Order secure within their exclusive possession and must place
such information, documents, or other material in a secure area.

          (1)   All copies, duplicates, extracts, summaries, or descriptions
          (hereinafter referred to collectively as “copies”) of information,
          documents, or other material designated as confidential under
          this Order, or any portion thereof, must be immediately affixed
          with the words “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” if
          not already containing that designation.

          (2)     To the extent that any answers to interrogatories,
          transcripts of depositions, responses to requests for admissions,
          or any other papers filed or to be filed with the Court reveal or
          tend to reveal information claimed to be confidential, these papers
          or any portion thereof must be filed under seal by the filing party
          with the Clerk of Court utilizing the procedures set forth in
          General L. R. 79(d). If a Court filing contains information,
          documents, or other materials that were designated
          “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by a third
          party, the party making the filing shall provide notice of the
          filing to the third party.



                                     5
      (D)   CHALLENGES TO CONFIDENTIALITY DESIGNATION. A party
may challenge the designation of confidentiality by motion. The movant must
accompany such a motion with the statement required by Civil L. R. 37. The
designating party bears the burden of proving that the information,
documents, or other material at issue are properly designated as confidential.
The Court may award the party prevailing on any such motion actual attorney
fees and costs attributable to the motion.

        (E)   CONCLUSION OF LITIGATION. At the conclusion of the
litigation, a party may request that all information, documents, or other
material not filed with the Court or received into evidence and designated as
CONFIDENTIAL or ATTORNEYS’ EYES ONLY under this Order must be
returned to the originating party or, if the parties so stipulate, destroyed,
unless otherwise provided by law. Notwithstanding the requirements of this
paragraph, a party may retain a complete set of all documents filed with the
Court, subject to all other restrictions of this Order.

      Dated in Milwaukee, Wisconsin this 6th day of February, 2019.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge




                                      6
